                 IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                            CHARLESTON DIVISION


DIANE THOMAS-LANSKA, et al.,

                         Plaintiffs,

v.                                          CIVIL ACTION NO. 2:13-cv-014330

ANTOINE A. HANNA, M.D.,

                         Defendant.


                    MEMORNADUM OPINION AND ORDER

      On May 30, 2019, I entered an order dismissing “John Does 1-100” defendants

without prejudice and directing plaintiffs to show cause on or before June 6, 2019,

why their case should not be dismissed without prejudice as to the remaining

defendant, Antoine E. Hanna, M.D., pursuant to Rule 4(m) of the Federal Rules of

Civil Procedure. Plaintiffs have not shown case. The court ORDERS that plaintiffs’

case must be dismissed without prejudice pursuant to Rule 4(m) for failure to serve

the remaining defendant within 20 days after the complaint was filed.

      The court DIRECTS the Clerk to send a copy of this Order to counsel of record

and any unrepresented party.

                                       ENTER: June 11, 2019
